Citation Nr: 0409833	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-03 609	)	DATE
	)
	)


THE ISSUE

Whether a January 25, 1977, decision by the Board of Veterans' 
Appeals denying an increased rating for service-connected 
psychiatric disorder and denying a total rating based on 
individual unemployability, due to service connected disability, 
should be revised or reversed on the grounds of clear and 
unmistakable error.  


REPRESENTATION

Moving party represented by:  Francis M. Jackson, Attorney at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The moving party served on active duty from September 1951 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) as an 
original action on the motion of the moving party in which he 
alleges clear and unmistakable error (CUE) in a January 25, 1977, 
Board decision that denied an increased rating for service-
connected psychiatric disability and for a total rating based on 
individual unemployability (TDIU), due to service-connected 
disability.  

In April 2001, the Board received a motion for revision or 
reversal of the Board's January 1977 decision, alleging specifics 
pertaining to CUE in that decision.  In July 2001, the Board 
denied the motion, and the moving party appealed the Board's 
denial to the United States Court of Appeals for Veterans' Claims 
(Court).  

In a May 2003 order, the Court granted the parties' Joint Motion 
for Remand of the Board's July 2001 decision.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's decision and remanded the issue of CUE in the Board's 
January 1977 decision for readjudication consistent with the Joint 
Motion.  


FINDINGS OF FACT

1.  In a January 25, 1977, decision, the Board denied an increased 
rating for service-connected depressive reaction, with headaches, 
then rated 50 percent disabling, and denied entitlement to the 
assignment of a TDIU, based on service-connected disability.  

2.  The moving party has not demonstrated that the facts, as they 
were known at the time of the January 25, 1977, decision, were not 
before the Board; that the Board incorrectly applied the extant 
statutory and regulatory provisions at the time of the January 25, 
1977, decision; or that, but for any alleged error, the outcome of 
the decision would have been different.  
CONCLUSION OF LAW

The January 25, 1977, Board decision denying an increased rating 
for service-connected psychiatric disability and for the 
assignment of a TDIU, based on service-connected disability, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

In the motion at hand, however, inasmuch as only the evidence, 
statutes, regulations, and legal precedent that were available to 
the Board at the time of its January 25, 1977, decision may be 
considered in making a CUE determination, any claim predicated on 
a post-decision regulation promulgation does not constitute a 
valid claim for CUE.  See Livesay v. Principi,15 Vet. App. 165 
(2001) (holding that the VCAA is not applicable to CUE matters); 
see also Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc).  Only if those statutory and regulatory provisions extant 
at the time of the Board's decision were incorrectly applied would 
there be CUE.  Hence, the motion is ready to be considered on the 
merits.  

By law and regulation, a decision by the Board is subject to 
revision on the grounds of CUE.  See 38 U.S.C.A. §§ 7103, 7104(a); 
38 U.S.C.A. §§ 20.1100, 20.1104.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  See 38 
U.S.C.A. §§ 5109A, 7111(a).  Further, a request for revision of a 
decision of the Board based on CUE may be made at any time after 
that decision is made.  

The implementing regulatory criteria provide, in pertinent part:  

     (a) General.  CUE is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that, when called to 
the attention of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either the 
correct facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at the 
time were incorrectly applied.  
     
     (b) Record to be reviewed-
               (1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on the record and 
the law that existed when that decision was made.  
               (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after July 
21, 1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record was 
transferred to the Board for review in reaching that decision, 
provided that the documents could reasonably be expected to be 
part of the record.  
     
     (c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be clear and unmistakable.  

    (d) Examples of situations that are not clear and unmistakable 
error-  
               (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  
               (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  
               (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  

     (e) Change in interpretation.  CUE does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the challenged Board decision, there has been a 
change in the interpretation of the statute or regulation.  See 38 
C.F.R. § 20.1403; see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993); Russell, 3 Vet. App. at 314.  

The regulations also provide that the motion must set forth 
clearly and specifically the alleged clear and unmistakable error, 
or errors, of fact or law in the Board's decision; the legal or 
factual basis for such allegations; and why the result would have 
been manifestly different, but for the alleged error.  Non-
specific allegations of failure to follow regulations, or failure 
to give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the requirement 
of the previous sentence.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be dismissed.  See 
38 C.F.R. § 20.1404.  

CUE is defined as "the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result would 
have been manifestly different but for the error."  Review for CUE 
in a prior final decision must be based on the record and the law 
as it existed when that decision was made (emphasis added).  See 
Russell, 3 Vet. App. at 314.  .

In the Russell case, the Court propounded a three-pronged test for 
determining when there is clear and unmistakable error present in 
a prior decision.  These are:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the record 
and law that existed a the time of the prior adjudication in 
question.  See Russell, 3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell test, the 
Court has held that allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise to 
the stringent definition of CUE.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural error," 
see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Court has 
held that VA's breach of its duty to assist cannot form a basis 
for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 
(2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

As to pleading CUE, there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be clear and unmistakable on its face, 
persuasive reasons must be given as to why one would be compelled 
to reach the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the alleged error.  See Fugo, 6 Vet. App. at 43-44.  If the 
error alleged is not the type of error that, if true, would be 
clear and unmistakable on its face, if the moving party is only 
disagreeing with how the Board evaluated the facts before it; or, 
if the moving party has only made a nonspecific allegation of a 
failure on the part of the Board to follow regulations; or, if the 
allegation is one of a failure on the part of VA to fulfill its 
duty to assist; or if the moving party has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the case must be 
dismissed without prejudice because of the absence of a legally 
sufficient pleading.  See 38 U.S.C.A. §§ 501(a), 7111; 38 C.F.R. § 
20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 
682, 704 (Fed. Cir 2000); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

Historically, in a March 1974 rating action, the RO increased the 
evaluation for service-connected depressive reaction to 70 percent 
disabling, and granted TDIU, under 38 C.F.R. § 4.16(a), both 
effective January 26, 1974.  Following a routine scheduled VA 
psychiatric rating examination in April 1975, these ratings were 
confirmed and continued, by rating decision dated in May 1975.  

Following routine scheduled VA psychiatric rating examination in 
April 1976, a June 1976 rating action reduced the 70 percent 
evaluation (which had been in effect for less than three years) to 
50 percent disabling, effective September 1, 1976, and terminated 
the assigned TDIU, which had been awarded under the provisions of 
38 C.F.R. § 4.16(a), also effective September 1, 1976.  An appeal 
to that decision was perfected.  In a January 25, 1977, decision, 
from which the moving party is alleging CUE, the Board denied an 
increased rating for depressive reaction, with headaches, and 
entitlement to the assignment of a TDIU.  

In August 1997, the moving party's representative submitted a 
motion for reconsideration of the Board's January 25, 1977, 
decision.  In December 1997, the Senior Deputy Vice Chairman of 
the Board denied the motion.  Meanwhile, in November 1997, Pub. L. 
105-111, 111 Stat. 2271 (1997), was enacted, which allowed 
revision of Board decisions to which an allegation of CUE is made.  
Pursuant to VAOPGCPREC 1-98, a motion for reconsideration on the 
grounds of obvious error that had been pending at the Board on the 
date Pub. L. No. 105-111 was enacted, as was the moving party's in 
this case, would also be construed by the Board as a claim of CUE 
in a prior Board decision, which would be handled as a matter 
separate and apart from the moving party's motion for 
reconsideration.  However, a temporary stay was then placed on the 
processing of motions alleging CUE in prior Board decisions until 
implementing regulations could be promulgated.  As such, the issue 
of CUE in the Board's January 1977 decision was stayed, pending 
promulgation of those implementing regulations.  

In May 1999, the Board received written communication from the 
moving party noting he wanted to withdrawal the motion alleging 
CUE in the Board's January 1977 decision.  In a June 4, 1999, 
decision, the Board dismissed the motion, without prejudice to 
refiling.  Subsequently, a revised, but unsigned, motion for 
revision or reversal of the Board's January 1977 decision, based 
on allegations of CUE in that decision, was received by the Board 
in March 2000; however, because the motion was neither signed, as 
required by 38 C.F.R. § 20.1404(a), nor did it specify and 
particular issues in the 1977 Board alleged to be CUE, that motion 
was dismissed by the Board November 2000, without prejudice to 
refilling.  

In the motion at hand, the moving party alleges CUE in the Board's 
decision of January 25, 1977, which had affirmed a 1976 RO 
decision reducing the rating for depressive reaction, with 
headaches, from 70 percent to 50 percent disabling, and 
terminating entitlement to TDIU, due to service-connected 
disability, which had been awarded under 38 C.F.R. § 4.16(a).  The 
allegation is made that the January 1977 Board decision erred when 
it evaluated the issue before it as "whether the rating currently 
assigned is in keeping with the applicable law and regulations, 
including the scheduler criteria."  Rather, the Board's January 
1977 decision should have characterized the issues as "whether the 
reduction of the rating for service-connected acquired psychiatric 
disorder from 70 percent to 50 percent disabling was appropriate 
and, accordingly, whether the discontinuation of the TDIU 
evaluation was appropriate."  The reasons for the Board's actions 
are explained below.

In the current motion, the moving party's claim of CUE is 
predicated on the notion that the RO failed to provide him with 
the appropriate laws and regulations in effect at the time of the 
January 1977 decision, and that the Board failed to consider and 
properly apply those laws and regulations, specifically 38 C.F.R. 
§§ 3.343, 3.344, and 4.16(a).  

Review of the Board's January 25, 1977, decision notes that the 
Board made the following findings of fact:  

"1.  The veteran's only compensable service- connected condition 
is his nervous disorder.  

2.  The veteran is currently unemployed; has employment experience 
as a manager in customer service; completed four years of high 
school; and has not worked for several years.  

3.  The veteran's service-connected nervous disorder is manifested 
by ambivalence, low self- esteem, depression, anger and feelings 
of rejection.  

4.  The veteran's insight and judgment are fairly good; he is able 
to relate socially to others; and he is oriented in all spheres.  

5.  The veteran's service-connected conditions do not preclude 
some form of substantially gainful employment."  

Based on those findings of fact, the Board then made the following 
conclusions of law:  

"1.  The manifestations referable to the veteran's service-
connected depressive reaction, with headaches, do not warrant a 
rating in excess of the 50 per cent (50%) currently in effect.  
(38 U.S.C. 355; 38 C.F.R. Part 4, Code 9405).  

2.  The veteran's service-connected disabilities do not render him 
unemployable.  (38 U.S.C. 355; 38 C.F.R. 3.321, 3.340, 3.341, Part 
4)."  

Applying the relevant law and regulations, the Board notes that, 
at the time of the Board's January 1977 decision, reductions in 
the rating of a service-connected disability generally were 
governed by 38 C.F.R. § 3.344 (1976).  Paragraph (c) of that 
regulation provided that the provisions of paragraphs (a) and (b) 
apply only to "ratings which have continued for long periods at 
the same level (5 years or more)."  In all other cases, an 
adequate re-examination that discloses improvement in a condition 
that has not stabilized will warrant reduction in rating.  Id.  
Here, however, the 70 percent rating assigned for his service-
connected psychiatric disorder had been in effect for more than 
two, but less than three, years when it was reduced to 50 percent 
disabling by the 1976 rating action, which was appealed to and 
address by the Board in January 1977.  Hence, the provisions of 38 
C.F.R. § 3.344(c) (but not § 3.344 (a) or (b)) were applicable.  

Attention is also drawn to a statement in the 1977 Board decision 
that "this Board's determination in this case is not to decide 
whether the moving party's disability has decreased in severity 
since his last examination.  Rather, it is our responsibility to 
determine whether the rating currently assigned is in keeping with 
the applicable law and regulations including the schedular 
criteria."  This, apparently, was an indirect reference to 38 
C.F.R. § 3.344(a), which provided, in part, that evaluations in 
effect for 5 years are not to be reduced based on one examination, 
unless the evidence of record warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, even if 
material improvement is clearly reflected, it must be reasonably 
certain that the improvement will be maintained under the ordinary 
conditions of life.  Again, as noted, the provisions of 38 C.F.R. 
§ 3.344(a) were not applicable to the moving party's situation.  

Review of the January 1977 decision notes that the Board took into 
consideration the reports of the moving party's two routine review 
examinations, conducted in April 1975 and May 1976, as well a 
report of a private physician, dated in July 1976, and made the 
determination that the currently assigned 50 percent rating was 
entirely appropriate, based on the evidence of record and 
application of the applicable rating criteria in effect at that 
time.  To the extent that there is a factually driven argument 
that the 1976 rating reduction was not warranted, the Board may 
not now re-weigh the evidence then on file.  The fact remains, the 
reduction in the disability rating for the acquired psychiatric 
disorder was based on the medical reports of two routine review VA 
examinations, which were conducted in April 1975 and May 1976, and 
which reported essentially similar findings, as well a report of a 
private physician, dated in July 1976.  

In determining that the moving party's acquired psychiatric 
disorder had met the criteria for a 50 percent rating, the Board 
had considered all of the medical findings and opinions.  Based on 
the findings of those examinations and reports, the Board noted 
that the reported manifestations and symptomatology met the 
criteria for a 50 percent, and no higher, disability rating, which 
implicitly indicated that the acquired psychiatric disorder had 
improved and was no longer exhibiting the manifestations and 
symptomatology meeting the criteria for a higher disability 
rating.  

In determining that a 50 percent rating was appropriate, 
entitlement to the assignment of a TDIU was affected.  Under 38 
C.F.R. § 4.16(a) (1976), a total disability rating was warranted 
when a moving party is unemployable due solely to service-
connected disabilities and there is one service-connected 
disability rated 60 percent or more disabling, or there is at 
least one service-connected disability rated 40 percent or more 
disabling and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

Here, the effect of the RO's June 1976 rating action, reducing the 
disability rating, based on multiple medical reports, from 70 
percent to 50 percent, was to terminate the moving party's 
entitlement to a TDIU, which was based on application of 38 C.F.R. 
§ 4.16(a).  Once the psychiatric disorder evaluation was reduced, 
it left no other compensably rated disability in effect; 
therefore, the moving party no longer met the percentage 
requirements of 38 C.F.R. § 4.16(a) for a total rating.  However, 
the Board notes that, in exceptional circumstances, 38 C.F.R. § 
4.16(b) provided that, where the moving party did not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual was 
unable to obtain or retain substantially gainful employment.  It 
is important to note that, in the motion for revision or reversal 
of the Board's January 1977 decision, there was no allegation of 
CUE in any purported failure to address entitlement to a total 
rating based on the extraschedular provisions of 38 C.F.R. § 
4.16(b) (and moreover, the provisions of 38 C.F.R. § 4.16(c) [now 
deleted, effective in November 1996] did not become effective 
until 1989, well-after the 1977 Board decision in question).  

Nevertheless, it would appear that, in its January 1977 decision, 
the Board had implicitly addressed the provisions of 38 C.F.R. § 
4.16 by noting, based on a review of the record and multiple 
examination results, that "although the veteran's nervous disorder 
will affect his ability to obtain and retain employment, some form 
of substantially gainful employment, consistent with the veteran's 
background, is now considered feasible."  In so concluding, the 
Board had found that the record had not established an exceptional 
case in which the moving party's service-connected acquired 
psychiatric disorder had rendered him unemployable, under the 
provisions of 38 C.F.R. § 4.16(b).  The Board's opinion in its 
January 1977 decision was supported by specific findings in the 
record.  Again, a disagreement as to how the facts were weighed or 
evaluated does not constitute CUE.  

The moving party further asserts that the provisions of 38 C.F.R. 
§ 3.343 (1976) were not applied by the Board in its January 1977 
decision.  The referenced regulation provided that reduction or 
termination of a total rating must be done only when there is 
clear and convincing evidence of actual employability.  The Board 
notes that, while the 1976 rating action stated the moving party 
was no longer shown to be unemployable due to his service-
connected psychiatric disorder, the 1976 termination of an 
assigned TDIU under the provisions of 38 C.F.R. § 4.16 (1976) was 
not based on evidence of actual employability.  Rather, and most 
importantly, entitlement to an assignment of a TDIU, due to the 
severity of the moving party's service-connected psychiatric 
disability, had been terminated, not because of employability, but 
because the severity of the compensably evaluated service-
connected disability no longer met the schedular requirements 
under 38 C.F.R. § 4.16(a), even if this fact was not clearly 
articulated at that time.  

Further, the July 1976 statement of S. Workman, M.D., reporting 
that he had treated the moving party since March 1975, and that 
the moving party was "still unable to work and should be 
considered for total disability at this time," while perhaps 
sufficient to refute any finding of actual employability, is not 
dispositive of the outcome.  Rather, it was the reduction to a 50 
percent rating that had precluded the moving party from meeting 
the threshold requirements for consideration for assignment of a 
TDIU, under the provisions of 38 C.F.R. § 4.16(a) (1976).  

For the reasons indicated, the Board finds that the evidence does 
not demonstrate there was error in the Board's January 25, 1977, 
decision which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  There is no 
indication that the correct facts, as they were known at the time, 
were not before the Board, or that the statutory or regulatory 
provisions extant at the time of the Board's January 25, 1977, 
decision were incorrectly applied.  See 38 C.F.R. § 20.1403(a); 
see also Russell.  As such, the Board's January 25, 1977, decision 
was not clearly and unmistakably erroneous.  


ORDER

The motion to revise or reverse the Board's January 25, 1977, 
decision is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR 
CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision on your motion for the Board to 
review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the outcome of 
this decision, you do not need to do anything. However, if you are 
not satisfied with this decision, you have the following options, 
which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three 
at the same time if you wish. However, if you file a Notice of 
Appeal with the Court and motion with the Board at the same time, 
this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your 
motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or 
a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the Court. If you also want to file a motion for reconsideration 
or a motion to vacate, you will still have time to appeal to the 
Court. As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to 
the Court. You should know that even if you have a representative, 
as discussed below, it is your responsibility to make sure that 
your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans 
Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's website 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website. The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision. See 38 C.F.R. 
20.1090 --20.1003. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision.






VA FORM
JUN 2003(RS) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. See 38 C.F.R. 20.904. For example, you were 
denied your right to representation through action or inaction by 
VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested.  You can also file a motion to vacate 
any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address above for 
the Director, Management and Administration, at the Board.  
Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you. An accredited 
representative of a recognized service organization may represent 
you free of charge. VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a private 
attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, you should write directly to the Court for information. 
Upon request, the Court will provide you a state-by-state listing 
of persons admitted to practice before the Court who are available 
to represent appellants. This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations. An attorney 
can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan. For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 








VA FORM
JUN 2003(RS) 
 4597b   Page 2



